                                                                JS-6




                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


ELIAS GARCIA,                          CASE NO. 2:19-cv-03992-DOC (SK)
                 Petitioner,           JUDGMENT
           v.
WARDEN,
                 Respondent.


     Pursuant to the Order Dismissing Action for Lack of Jurisdiction, IT
IS ADJUDGED that the action is dismissed without prejudice.




DATED:
         June 27, 2019
                                       HON. DAVID O. CARTER
                                       U.S. DISTRICT JUDGE
